    8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 1 of 13 - Page ID # 1




      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEBRASKA

 B.W. and K.S., Individually, and as Next           )
 Friends and Natural Guardians of E.W., a minor     )
 child and protected person,                        )
                                                    )
                 Plaintiffs,                        )
                                                    )
         vs.                                        )
                                                    )
 DOUGLAS COUNTY SCHOOL DISTRICT                     )
 #17, a/k/a MILLARD PUBLIC SCHOOLS                  )
 DISTRICT/MILLARD SCHOOLS HIGH                      )
 SCHOOL, HEIDI WEAVER, in her individual            )                 COMPLAINT
 and official capacities, MATTHEW FEDDE, in         )
 his individual and official capacities, KIP        )
 COLONY, in his individual and official             )
 capacities, MICHELLE KLUG, in her                  )
 individual and official capacities, and            )
 ANDREW PINKALL, in his individual and              )
 official capacities,                               )
                                                    )
                 Defendants.                        )


       COMES NOW Plaintiffs, B.W. and K.S., Individually and as Next Friends and Natural
Guardians of E.W., a minor child and protected person (hereinafter collectively “Plaintiffs”), and for
their causes of action against Defendants Douglas County School District #17, Heidi Weaver, Matthew
Fedde, Kip Colony, Michelle Klug and Andrew Pinkall state and allege as follows:


   1. E.W. is a minor child and resident of Douglas County, Nebraska. She resides with her parents
       and natural guardians, mother K.S. and father B.W., in Douglas County, Nebraska.
   2. Defendant, Douglas County School District #17 (hereinafter “MILLARD SCHOOLS”), is a
       Nebraska public school district and a political subdivision organized under the State of
       Nebraska and subject to the Political Subdivisions Tort Claims Act, Neb. Rev. Stat. §§13-901-
       13-928.
   3. Defendant Matthew Fedde (hereinafter “FEDDE”) was previously an Assistant Principal at
       Millard Schools High School and currently is in the custody of the Nebraska Department of
       Correctional Services in the Tecumseh State Correctional Institute in Nemaha Township,
       Johnson County, Nebraska.
8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 2 of 13 - Page ID # 2




4. Defendant Heidi Weaver (hereinafter “WEAVER”) currently is and at all times relevant to this
   litigation was the Principal of Millard Schools High School and is a resident of Omaha, Sarpy
   County, Nebraska.
5. Defendant Kip Colony (hereinafter “COLONY”) was at all times relevant to this litigation an
   Assistant Principal at Millard Schools High School and is a resident of Omaha, Douglas
   County, Nebraska.
6. Defendant Michelle Klug (hereinafter “KLUG”) currently is and at all times relevant to this
   litigation was an Assistant Principal at Millard Schools High School and is a resident of Omaha,
   Douglas County, Nebraska.
7. Defendant Andrew Pinkall (hereinafter “PINKALL”) currently is and at all times relevant to
   this litigation was an Assistant Principal at Millard Schools High school in Omaha, Douglas
   County, Nebraska.
8. Venue of this action lies in this Court pursuant to Nebraska Statutes §25-403.01 as Defendant
   Millard Schools High School is located in this judicial district and the events and omissions
   giving rise to this action occurred in this judicial district.


                                 FACTUAL ALLEGATIONS


9. From October to December 2017, Plaintiff E.W. attended high school at Millard Schools High
   School, located at 14905 Q Street in Omaha, Douglas County, Nebraska, 68137.
10. From October to December 2017, Plaintiff E.W. was 15 years old.
11. From August 2012 to January 2018, FEDDE was employed by MILLARD SCHOOLS as an
   Assistant Principal, which is a role in the Millard Schools High School administration.
12. In approximately October 2017, FEDDE commenced an inappropriate relationship with E.W.,
   engaging in inappropriate conversations and behavior.
13. Between October 2017 and December 2017, FEDDE would call E.W. out of class to his office
   between one and three times per week.
14. Between October 2017 and December 2017, FEDDE also communicated with E.W. through
   Snapchat, Facetime, phone calls, and text messages, and saved inappropriate videos and
   photographs of E.W. to his cell phone.
15. In early November 2017, the inappropriate relationship between FEDDE and E.W. became
   physical.
8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 3 of 13 - Page ID # 3




16. In November 2017 and December 2017, FEDDE would meet E.W. in a stair well in the school
   where it was widely known amongst students and staff there were not any cameras for sexual
   contact on several occasions.
17. On or about November 3, 2017, FEDDE initiated sexual contact with E.W. in his office during
   the school day at MILLARD SCHOOLS.
18. On November 24, 2017, FEDDE initiated sexual contact with E.W. off school premises.
19. On or about December 3, 2017, FEDDE initiated sexual contact with E.W. at MILLARD
   SCHOOLS.
20. On or about December 12, 2017, FEDDE initiated sexual contact during a high school orchestra
   concert at MILLARD SCHOOLS.
21. On or about December 24, 2017, B.W. discovered journals maintained by E.W. detailing a
   sexual relationship with a school staff member at MILLARD SCHOOLS.
22. On or about December 27, 2017, Plaintiff B.W. contacted the Boys Town Crisis Hotline in
   order to report the sexual abuse detailed in the journal.
23. On or about December 27, 2017, Plaintiffs B.W. and K.S. confronted E.W. about the
   relationship detailed in the journal. E.W. indicated that the individual she was involved with
   was FEDDE.
24. On December 27, 2017, WEAVER at MILLARD SCHOOLS received a report from Safe
   Schools documenting B.W.’s report of sexual abuse and his discovery of the journal.
25. WEAVER showed the report to FEDDE, who then began to act suspiciously.
26. On December 27, 2017, law enforcement commenced an investigation regarding the
   allegations of sexual abuse against FEDDE.
27. FEDDE was placed under arrest on December 28, 2017.
28. FEDDE was placed on administrative leave from MILLARD SCHOOLS on December 28,
   2017.
29. FEDDE was placed on suspension without pay from MILLARD SCHOOLS on January 18,
   2018.
30. FEDDE’S employment contract with Millard Schools High School was terminated at the
   Millard School Board meeting on January 22, 2018.
31. FEDDE entered a plea of no contest to two counts of attempted sexual assault of a child, Class
   II felonies, on September 17, 2018.
32. FEDDE was sentenced to 18-24 years in the custody of the Nebraska Department of
   Correctional Services on December 21, 2018.
8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 4 of 13 - Page ID # 4




33. Multiple administrators, teachers and employees at MILLARD SCHOOLS, including
   COLONY, KLUG AND PINKALL, observed E.W. going to FEDDE’S office multiple times
   per week during November and December 2017.
34. Multiple administrators, teachers and employees at MILLARD SCHOOLS, including
   COLONY, KLUG AND PINKALL, observed E.W. frequently speaking to FEDDE in the
   hallways at school on November and December 2017, almost on a daily basis.
35. Multiple administrators, teachers and employees at MILLARD SCHOOLS spoke to or
   overheard students describing an inappropriate relationship between E.W. and FEDDE before
   December 27, 2017.
36. At least one of MILLARD SCHOOLS’ employees heard from a student that this student and
   E.W. would flirt with FEDDE, that the student felt guilty about the situation, and that FEDDE
   had encouraged flirtatious behavior from the student, E.W.
37. Multiple administrators, teachers and employees at MILLARD SCHOOLS, including
   COLONY and PINKALL, observed behavior from E.W. that they perceived as inappropriate
   or had personally engaged in conversations with E.W. that were inappropriate on previous
   occasions.
38. COLONY reported to law enforcement that he felt E.W. would “cross the line.”
39. COLONY advised law enforcement he remembered a conversation where FEDDE advised him
   FEDDE met privately with E.W. to discuss saying things that “crossed the line.”
40. Multiple administrators, teachers and employees at MILLARD SCHOOLS, including
   COLONY, KLUG, and PINKALL, admitted they had asked FEDDE about E.W.’s frequent
   presence in his office but failed to take any steps to stop the inappropriate interaction between
   an administrator and student.
41. Multiple administrators, teachers and employees at MILLARD SCHOOLS, including
   COLONY, KLUG, and PINKALL, admitted they told FEDDE he should be careful with his
   interactions with E.W. but failed to take any steps to insure FEDDE’s inappropriate interactions
   stopped.
42. Multiple administrators at MILLARD SCHOOLS, including COLONY, KLUG, and
   PINKALL, reported discussions amongst MILLARD SCHOOLS administration regarding the
   propriety of the relationship between E.W. and FEDDE yet no person took any action to stop
   the relationship.
43. PINKALL indicated to law enforcement he believed E.W. had “an obvious crush” on FEDDE
   and that he advised COLONY that he felt FEDDE should “be careful.”
8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 5 of 13 - Page ID # 5




44. PINKALL also advised law enforcement that he found it “weird” and “off putting” that E.W.
   was around FEDDE all the time yet did nothing to keep FEDDE from taking advantage of
   E.W.
45. KLUG indicated to law enforcement she advised FEDDE he “should be careful” with having
   E.W. in his office, and “girls like that can make accusations that can get people into trouble.”
46. KLUG reported to law enforcement that FEDDE “blew her off” when she warned him to “be
   careful” of E.W.
47. KLUG also indicated she advised FEDDE on a separate occasion that she didn’t know why
   E.W. was always hanging around FEDDE but he better “be careful.” KLUG took no action to
   stop FEDDE from taking advantage of E.W.
48. PINKALL indicated to law enforcement that MILLARD SCHOOLS administrators had been
   trained to spot vulnerable children, and that E.W. appeared attention seeking, craved attention
   from adults, and could be manipulated by “the wrong person”. Despite this training and
   identification of E.W. as a vulnerable child, PINKALL did nothing to stop FEDDE from
   emotionally and sexually abusing E.W.
49. COLONY admitted to law enforcement he had a conversation with PINKALL that he hoped
   FEDDE was “being smart and making good decisions,” noting “it’s not something worth losing
   your career and family over.”
50. KLUG reported to law enforcement that she remembered observing E.W. in FEDDE’S office
   after school had ended at about 4:15pm on Friday, November 10, 2017, and was uncomfortable
   with E.W.’s presence in the administration’s offices at that hour as the main office lights were
   off and no student should have been in the office at that time of day
51. KLUG reported seeing E.W. leave FEDDE’s office with FEDDE, and indicated she was
   uncomfortable because it was “weird” and that her “mom instincts” had been triggered.
52. KLUG admitted initiating conversations with both PINKALL and COLONY regarding the
   incident.
53. Both PINKALL and COLONY recollected the incident described by KLUG.
54. KLUG, PINKALL and COLONY had multiple conversations about the incident described by
   KLUG.
55. PINKALL had independent recollection of the same incident as he had been in his office that
   evening, and upon seeing E.W. in FEDDE’s office, he thought to himself “what is she doing
   in there?” Regardless, KLUG, PINKALL, and COLONY did nothing to intervene and failed
  8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 6 of 13 - Page ID # 6




      to report the inappropriate behavior to any other administrator in an attempt to stop the
      inappropriate relationship.
  56. COLONY described a separate incident where he observed E.W. in FEDDE’s office with the
      door closed. COLONY reported opening the door and asking E.W. what she was doing there,
      and FEDDE reported E.W. was having problems with boys.
  57. Multiple administrators, teachers and employees at MILLARD SCHOOLS reported to law
      enforcement that upon hearing FEDDE had been arrested for sexual abuse, they thought E.W.
      was likely involved.
  58. COLONY, KLUG and PINKALL described to law enforcement that MILLARD SCHOOLS
      has “boundary” training they are required to attend that is mandatory for all employees.
  59. No administrator, teacher or employee of MILLARD SCHOOLS, including WEAVER,
      COLONY, KLUG or PINKALL, ever contacted B.W. or K.S. to advise of any perceived
      inappropriate behavior by E.W. or any inappropriate relationship between E.W. or FEDDE.
  60. Following the inappropriate relationship with FEDDE, E.W. endured bullying at the hands of
      her classmates at MILLARD SCHOOLS, both in school and online.
  61. When E.W. and her parents approached MILLARD SCHOOLS about the ongoing bullying,
      administrators advised E.W. that the best course of action was to ignore the behavior in hope
      that it would subside.
  62. MILLARD SCHOOLS has anti-bullying policies in effect as required under Nebraska Revised
      Statute §79-2,137.
  63. During all times relevant to the above-captioned suit, E.W. was under the supervision of
      Millard Schools High School.


COUNT I: §1983 CLAIMS AGAINST MILLARD SCHOOLS, WEAVER, FEDDE, COLONY,
                                     KLUG AND PINKALL


  64. Plaintiffs hereby incorporate and re-allege paragraphs 1-63 above as though fully set forth
      herein.
  65. The Due Process Clause of the Fourteenth Amendment protects the liberty interest of a child
      at school to be free from sexual abuse.
  66. E.W. was deprived of a liberty interest, i.e. her freedom of bodily integrity, as she endured the
      sexual abuse at the hands of FEDDE while attending MILLARD SCHOOLS.
8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 7 of 13 - Page ID # 7




67. At all material times, MILLARD SCHOOLS, WEAVER, FEDDE, COLONY, KLUG and
   PINKALL were state actors acting under the color of state law, as WEAVER, FEDDE,
   COLONY, KLUG, and PINKALL were employed as MILLARD SCHOOLS administrators.
68. The administration of MILLARD SCHOOLS, including WEAVER, FEDDE, COLONY,
   KLUG, and PINKALL, permitted an unconstitutional policy or custom of sexual abuse to
   persist at MILLARD SCHOOLS in one or more of the following ways:
       a. MILLARD SCHOOLS administrators, including WEAVER, COLONY, KLUG and
           PINKALL, demonstrated deliberate indifference to a pervasive pattern of
           unconstitutional interactions between another member of the MILLARD SCHOOLS
           administration, FEDDE, and E.W., a student who was perceived by MILLARD
           SCHOOLS administration as a vulnerable child.
       b. MILLARD SCHOOLS administrators, including WEAVER, COLONY, KLUG and
           PINKALL, demonstrated a deliberate indifference to inappropriate conduct and
           behaviors exhibited by FEDDE in his contact with E.W.
       c. The consistent, persistent and deliberate indifference of MILLARD SCHOOLS
           administrators, including WEAVER, COLONY, KLUG and PINKALL, of behaviors
           which constituted “crossing the line” and “boundary crossing,” as defined by
           MILLARD SCHOOLS’ internal training for school administrators, constitutes the tacit
           authorization of inappropriate conduct on a pervasive and institutional-wide level.
       d. The aforementioned deliberate and blatant indifference and tacit authorization of
           observed inappropriate behaviors and contacts between E.W. and FEDDE by
           MILLARD SCHOOLS administrators, including WEAVER, COLONY, KLUG and
           PINKALL, constitutes the implementation or execution of an unconstitutional policy
           custom by school officials or employees as defined under 42 U.S.C §1983.
       e. This conduct of MILLARD SCHOOLS administrators constitutes a blatant disregard
           for the constitutional rights of E.W. sufficient to “shock the conscience” as defined
           under 42 U.S.C §1983.
69. Additionally, as a member of the MILLARD SCHOOLS administration, FEDDE used his
   knowledge, power and influence as a member of the MILLARD SCHOOLS administration to
   commit a due process violation by subjecting E.W. to his sexual abuse.
70. FEDDE’s knowledge of his own due process violations against E.W. constitutes a state-created
   danger as well as MILLARD SCHOOLS’ institutional knowledge of due process violations.
8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 8 of 13 - Page ID # 8




71. These action by FEDDE constitutes a due process violation which “shocks the conscience” as
   defined under 42 U.S.C §1983.
72. As a result of the conduct of MILLARD SCHOOLS and the MILLARD SCHOOLS
   administrators, including WEAVER, FEDDE, COLONY, KLUG and PINKALL, E.W.
   suffered a deprivation of liberty, as well as permanent economic and non-economic damages
   resulting from the deprivation of liberty.


COUNT II: TITLE IX SEXUAL HARRASSMENT AGAINST MILLARD SCHOOLS,
                  WEAVER, FEDDE, COLONY, KLUG AND PINKALL


73. Plaintiffs hereby incorporate and re-allege paragraphs 1-72 above as though fully set forth
   herein.
74. E.W. was the subject of sexual harassment at MILLARD SCHOOLS in the following ways:
       a. E.W. was subject to the sexual abuse of FEDDE; and
       b. E.W. was subjected to consistent and pervasive bullying and sexual harassment at
             MILLARD SCHOOLS by other students, a pattern of conduct which was blatantly
             ignored by the administrators of MILLARD SCHOOLS, including WEAVER,
             COLONY, KLUG and PINKALL.
75. MILLARD SCHOOLS and members of the MILLARD SCHOOLS administration, including
   WEAVER, FEDDE, COLONY, KLUG and PINKALL, demonstrated deliberate indifference
   to known acts of discrimination in one or more of the following ways:
       a. FEDDE, as a member of the MILLARD SCHOOLS administration, engaged in sexual
             activity with E.W., a minor, on the premises of MILLARD SCHOOLS.              The
             knowledge of FEDDE, a member of MILLARD SCHOOLS administration, of this
             discriminatory misconduct, constitutes the institutional knowledge of MILLARD
             SCHOOLS.
       b. MILLARD SCHOOLS administration, including WEAVER, COLONY, KLUG and
             PINKALL, engaged in the deliberate indifference to a pattern of inappropriate
             behaviors as documented above between FEDDE, a fellow member of the MILLARD
             SCHOOLS administration and E.W., a student that the MILLARD SCHOOLS
             administration perceived as a vulnerable child.
       c. MILLARD SCHOOLS administration, including WEAVER, COLONY, KLUG and
             PINKALL, demonstrated deliberate indifference to E.W.’s complaints of bullying and
  8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 9 of 13 - Page ID # 9




               cyberbullying by the students of MILLARD SCHOOLS, both on the MILLARD
               SCHOOLS premises and via the internet.
  76. The MILLARD SCHOOLS’ administration, including WEAVER, FEDDE, COLONY, KLUG
     and PINKALL, was vested with the authority to take remedial action to prevent the alleged
     discrimination, and the known acts of discrimination were under their control in the following
     ways:
         a. MILLARD SCHOOLS’ administrators, including WEAVER, FEDDE, COLONY,
               KLUG and PINKALL, were in the position to provide an educational environment free
               of FEDDE’s sexual abuse.
         b. MILLARD SCHOOLS’ administrators, including WEAVER, COLONY, KLUG and
               PINKALL, were in the position to enforce their own policies and procedures regarding
               “boundary crossing” between other school administrators and students.
         c. MILLARD SCHOOLS’ administrators, including WEAVER, COLONY, KLUG and
               PINKALL, were in the position to control other student’s bullying of E.W., including
               but not limited the issuance of disciplinary warnings and infractions to students that
               were bullying E.W.
  77. As a result of her sexual harassment, E.W. was excluded from participation in her educational
     environment, as she was not able to return to MILLARD SCHOOLS due to the environment
     created and encouraged by Defendants’ conduct, as well as permanent economic and non-
     economic damages resulting from the Defendants’ conduct.


COUNT III: NEGLIGENCE AGAINST MILLARD SCHOOLS HIGH SCHOOL, WEAVER,
                               COLONY, KLUG, AND PINKALL


  78. Plaintiffs hereby incorporate and re-allege paragraphs 1-77 above as though fully set forth
     herein.
  79. On June 28, 2018, Plaintiffs filed a Notice of Claim pursuant to Nebraska Revised Statute §13-
     901, et. seq. On December 28, 2018, the six-month statutory notice provision ran without any
     communication from Defendants. On January 23, 2019, Plaintiffs served a withdrawal of
     claims as permitted under Neb. Rev. Stat. §13-901(2). This suit has been filed within the
     statutory time frame permitted under Nebraska Revised Statute §13-901, et. seq.
8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 10 of 13 - Page ID # 10




80. At all material times, MILLARD SCHOOLS owed a duty to E.W. to use reasonable care to
   ensure E.W.’s safety, care, health, and well-being, including protecting E.W. from sexual
   assault or abuse.
81. MILLARD SCHOOLS’ duty of care included the supervision and protection of E.W. and the
   other students attending MILLARD SCHOOLS, and otherwise providing students with a safe
   environment while on the MILLARD SCHOOLS’ premises.
82. MILLARD SCHOOLS owed E.W. a duty to prevent foreseeable harm from occurring to her
   while she was on its premises and/or under its supervision.
83. MILLARD SCHOOLS acted in loco parentis while entrusted with the custody and control of
   E.W.
84. MILLARD SCHOOLS had a special relationship with E.W. due to the educator/student
   relationship.
85. MILLARD SCHOOLS knew or in the exercise of reasonable care knew or should have known
   that E.W. was a vulnerable student who was susceptible to predatory adults.
86. MILLARD SCHOOLS knew or in the exercise of reasonable care should have known that
   FEDDE was engaged in an inappropriate relationship with E.W., resulting in sexual abuse.
87. MILLARD SCHOOLS knew or in the exercise of reasonable care should have known that
   failure to supervise the children in its care or its employees would lead to potentially dangerous
   and harmful conduct, including the sexual abuse of children in its care.
88. MILLARD SCHOOLS breached its duties of care in the following respects:
       a. By failing to provide a safe environment for students of MILLARD SCHOOLS;
       b. By failing to adequately supervise students while on the premises of MILLARD
           SCHOOLS;
       c. By failing to adequately supervise school staff, namely FEDDE, while he was on the
           premises of MILLARD SCHOOLS when MILLARD SCHOOLS knew or should have
           known he posed a substantial risk to children;
       d. By knowingly permitting prolonged one on one contact between E.W. and FEDDE;
       e. By failing to adequately train MILLARD SCHOOLS’ staff and administration
           regarding the recognition of an inappropriate relationship or potential sexual abuse;
       f. By failing to adequately train MILLARD SCHOOLS’ staff and administration
           regarding the reporting of an inappropriate relationship or potential sexual abuse;
8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 11 of 13 - Page ID # 11




       g. By failures of MILLARD SCHOOLS’ staff and administration to follow Millard
             Public Schools policy and procedure regarding “inappropriate boundaries” and
             warnings of sexual abuse;
       h. By systemically failing to provide a safeguard to students to protect against confidential
             allegations of sexual abuse falling into the hands of the alleged assailant;
       i.    By failing to provide a safeguard to students by implementing an inadequate security
             surveillance system;
       j.    By negligently hiring FEDDE;
       k. By failing to enforce anti-bullying policies and procedures implemented by MILLARD
             SCHOOLS as required under Neb. Rev. Stat. §79-2,137;
       l.    By failing to contact or inform E.W.’s parents of any perceived inappropriate behavior
             or inappropriate relationship with FEDDE.
89. As a direct and proximate cause of MILLARD SCHOOLS’ negligence, Plaintiff E.W. has
   suffered severe psychological and emotional injuries and distress, pain and suffering, mental
   anguish, inconvenience, loss of capacity for the enjoyment of life, inability to lead a normal
   life, shame, embarrassment, humiliation, and costs associated with medical/psychological care
   and treatment. The injuries and damages are permanent and continuing in nature, and Plaintiff
   will continue to suffer such losses in the future.


                         COUNT IV: BATTERY AGAINST FEDDE


90. Plaintiffs hereby incorporate and re-allege paragraphs 1-89 above as though fully set forth
   herein.
91. FEDDE committed battery upon E.W. consisting of sexual contact upon her person as
   described above where E.W. was incapable of legally consenting to such contact.
92. As a direct and proximate cause of the sexual abuse described herein, Plaintiff E.W. has
   suffered severe psychological and emotional injuries and distress, pain and suffering, mental
   anguish, inconvenience, loss of capacity for the enjoyment of life, inability to lead a normal
   life, shame, embarrassment, humiliation, and costs associated with medical/psychological care
   and treatment. The injuries and damages are permanent and continuing in nature, and Plaintiff
   will continue to suffer such losses in the future.
  8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 12 of 13 - Page ID # 12




      COUNT V: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS AGAINST
       MILLARD SCHOOLS, WEAVER, FEDDE, COLONY, KLUG AND PINKALL


   93. Plaintiffs hereby incorporate and re-allege paragraphs 1-92 above as though fully set forth
       herein.
   94. The conduct of Defendants as set forth above is herein incorporated. The aforementioned
       conduct constitutes the negligent infliction of emotional distress on E.W.
   95. As a proximate cause of Defendants’ conduct, Plaintiff, E.W. has suffered severe psychological
       and emotional injuries and distress, shame, embarrassment, humiliation, and costs associated
       with medical/psychological care and treatment. The injuries and damages are permanent and
       continuing in nature, and Plaintiff will continue to suffer such losses in the future.


     COUNT VI: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS AGAINST
       MILLARD SCHOOLS, WEAVER, FEDDE, COLONY, KLUG AND PINKALL


   96. Plaintiffs hereby incorporate and re-allege paragraphs 1-95 above as though fully set forth
       herein.
   97. B.W. and K.S. are the natural and custodial parents of E.W. and were at all times in close
       proximity to their child and observed the injuries to their child on numerous occasions.
   98. The conduct of Defendants as set forth above is herein incorporated. The aforementioned
       conduct is the negligent infliction of emotional distress on said parental Plaintiffs.
   99. As a proximate cause of Defendants’ conduct, Plaintiffs B.W. and K.S. have suffered severe
       psychological and emotional injuries and distress, shame, embarrassment, humiliation, and
       costs associated with medical/psychological care and treatment. The injuries and damages are
       permanent and continuing in nature, and Plaintiffs will continue to suffer such losses in the
       future.


       WHEREFORE, Plaintiffs B.W. and K.S., Individually and as Next Friends and Natural
Guardians of E.W., a minor child and protected person respectfully request that this Court enter
judgment against Defendants, DOUGLAS COUNTY SCHOOL DISTRICT #17, a/k/a MILLARD
PUBLIC SCHOOLS DISTRICT/MILLARD SCHOOLS HIGH SCHOOL, HEIDI WEAVER,
MATTHEW FEDDE, KIP COLONY, MICHELLE KLUG, and ANDREW PINKALL, and award all
damages including compensatory damages and special damages, costs, interest, attorney fees pursuant
  8:19-cv-00301-RFR-SMB Doc # 1 Filed: 07/08/19 Page 13 of 13 - Page ID # 13




to 42 U.S.C. §1988, and punitive damages, as well as any other relief that this Court deems just and
proper.


                                     DEMAND FOR JURY TRIAL


          Plaintiffs hereby demand a jury trial in this action.



                                          B.W. and K.S., Individually and as Next Friends and Natural
                                          Guardians of E.W., a minor child and protected person,
                                          PLAINTIFFS,

                                          By: ___________________________________
                                                 ENGLES, KETCHAM, OLSON & KEITH, P.C.
                                                 1350 Woodmen Tower
                                                 Omaha, Nebraska 68102
                                                 (402) 348-0900
                                                 (402) 348-0904 (Facsimile)
                                                 Albert Engles, #11194
                                                 Karen Bailey, #22984
                                                 L. Paige Hall, #25855
                                                 Jacob Enenbach, #25127
                                                 bengles@ekoklaw.com
                                                 kbailey@ekoklaw.com
                                                 phall@ekoklaw.com
                                                 jenenbach@ekoklaw.com
